Case 2:19-cv-00736-JLB-NPM Document 35 Filed 01/25/21 Page 1 of 2 PageID 161




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


SUZETTE G SCOTT WARREN,

             Plaintiff,

v.                                              Case No. 2:19-cv-736-FtM-66NPM

CITY OF FORT MYERS, FLORIDA,

             Defendant.


         AMENDED CASE MANAGEMENT AND SCHEDULING ORDER
      Having considered Defendant’s Amended Motion to Extend the Case

Management Deadlines (Doc. 33), the Court enters this Amended Case Management

and Scheduling Order, which supersedes any contrary provisions in the Local

Rules:

          DEADLINE                                     DATE

 Disclosure of Expert Reports       Defendant (includes rebuttal): 3/22/2021

 Discovery                          5/10/2021
 Dispositive and Daubert            5/28/2021
 Motions

 Meeting in Person to Prepare       9/27/2021
 Joint Final Pretrial Statement

 Motions in Limine                  10/4/2021
Case 2:19-cv-00736-JLB-NPM Document 35 Filed 01/25/21 Page 2 of 2 PageID 162




            DEADLINE                                     DATE

 Joint Final Pretrial Statement      10/8/2021

 Final Pretrial Conference           10/29/2021

 Monthly Trial Term                  November 2021

 Estimated Length of Trial           3 days

 Jury or Non-Jury                    Jury

 Mediation                           Deadline: 5/17/2021


        All other provisions of the prior scheduling order(s) entered in this case

remain in effect unless expressly modified herein or by further court order.

        DONE AND ORDERED in Fort Myers, Florida on this 25th day of January

2021.




                                         2
